RESPONSE TO AMENDMENT
Claims 1 and 4-19 are pending in the application.  Claims 2 and 3 have been cancelled.  Claim 19 is withdrawn due to Applicant’s election.
Amendments to the claims, filed February 7, 2022, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §112 (b) rejection of claims 1-18, made of record in the office action mailed November 12, 2021, Page 2, Paragraph 4 has been withdrawn due to Applicant’s amendment in the response filed February 7, 2022.
The 35 U.S.C. §102 rejection of claims 1, 2, 4-10, and 12-18 over Matsumura (U.S. Pat. Pub. 2009/0226834) as evidenced by Suwabe (U.S. Pat. Pub. 2001/0053492), made of record in the office action mailed November 12, 2021, Page 4, Paragraph 6 has been withdrawn due to Applicant’s amendment in the response filed February 7, 2022.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimojo (U.S. 5,250,382).
Regarding claim 1, Shimojo teaches a pressure sensitive adhesive particle (toner particle, Abstract; Col. 7, lines 1-3) comprising: a styrene resin (higher Tg resin, matrix resin, Abstract; Col. 40, lines 50-56); and a (meth)acrylate resin (lower Tg resin, domain resin, Abstract), wherein the (meth)acrylate resin contains two kinds of (meth)acrylates as a polymerization component (Col. 12, lines 15-18; 33-41; and 51-60), wherein a weight proportion of the (meth)acrylates to a total polymerization components of the (meth)acrylate resin is 90% by weight or more (can contain just the two (meth)acrylates, Col. 12, lines 15-18; 33-41; and 51-60), wherein the pressure sensitive adhesive particle has two glass transition points (Abstract), wherein a difference between a lowest glass transition temperature and a highest glass transition temperature being 30° C or higher (Table 1, Examples 3 and 7), wherein a weight proportion of styrene to total polymerization components for the styrene resin is from 60% by weight to 95% by weight (81%, Col. 40, lines 50-56), and wherein a weight ratio among the two kinds of (meth)acrylates as the polymerization components for the (meth)acrylate resin is from 80:20 to 20:80 (the resin for the domain can contain 2-ethylhexyl acrylate, Col. 12, lines 15-18 and 40-41; and butyl acrylate as a carboxyl group-containing vinyl monomer in the amount of 1 to 30% by weight, Col. 12, lines 51-64; therefore, the ratio would be 99:1 to 70:30).
Regarding claim 4, Shimojo teaches wherein a difference in carbon number between alkyl groups of the two kinds of the alkyl (meth)acrylates as the polymerization components for the (meth)acrylate resin is from 1 to 4 (the resin for the domain can contain 2-ethylhexyl acrylate, Col. 12, lines 15-18 and 40-41; and butyl acrylate as a carboxyl group-containing vinyl monomer, Col. 12, lines 51-64).
Regarding claim 5, Shimojo teaches wherein the styrene resin further contains a (meth)acrylate as the polymerization component (Col. 40, lines 50-56).
Regarding claim 6, Shimojo teaches wherein the (meth)acrylate which is a polymerization component for the styrene resin is selected from n-butyl acrylate (Col. 40, lines 50-56).
Regarding claim 7, Shimojo teaches wherein the styrene resin and the (meth)acrylate resin contain the same (meth)acrylate as the polymerization component (the resin for the domain can contain 2-ethylhexyl acrylate, Col. 12, lines 15-18 and 40-41; and butyl acrylate as a carboxyl group-containing vinyl monomer, Col. 12, lines 51-64; Col. 40, lines 50-56).
Regarding claim 8, Shimojo teaches wherein the (meth)acrylate resin contains 2-ethyl hexyl acrylate and n-butyl acrylate as the polymerization component (the resin for the domain can contain 2-ethylhexyl acrylate, Col. 12, lines 15-18 and 40-41; and butyl acrylate as a carboxyl group-containing vinyl monomer, Col. 12, lines 51-64).
Regarding claim 9, Shimojo teaches wherein a content of the styrene resin is larger than a content of the (meth)acrylate resin (70/30, Table 1, Examples 3 and 7; styrene resin is the matrix, (meth)acrylate resin is the domain).
Regarding claim 10, Shimojo teaches further comprising: a sea phase that contains the styrene resin (matrix resin, higher Tg, Col. 8, lines 7-10); and an island phase that contains the (meth)acrylate resin dispersed in the sea phase (domain resin, lower Tg, Col. 8, lines 7-10).
Regarding claim 11, Shimojo teaches wherein an average diameter of the island phases is from 200 nm to 500 nm (domain particle size, 300 nm, Table 1, Example 3).
Regarding claim 14, Shimojo teaches the same composition as claimed, therefore, a temperature at which the pressure sensitive adhesive particle of Shimojo has a viscosity of 10,000 Pa·s under a pressure of 4 MPa would inherently be 90° C or lower.

Claim Rejections - 35 USC § 103
Claims 1, 4-10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (U.S. Pat. Pub. 2009/0226834) as evidenced by Suwabe (U.S. Pat. Pub. 2001/0053492).
Regarding claim 1, Matsumura teaches a pressure sensitive adhesive particle (Abstract; Paragraph [0016]) comprising: a styrene resin (high Tg resin, Abstract; Paragraphs [0036] and [0209]); and a (meth)acrylate resin (low Tg resin, Abstract; Paragraph [0036]), wherein the (meth)acrylate resin contains two kinds of (meth)acrylates as a polymerization component (Paragraph [0036]), wherein a weight proportion of the (meth)acrylates to a total polymerization components of the (meth)acrylate resin is 90% by weight or more (can contain just the two (meth)acrylates, Paragraph [0036]), wherein the adhesive particle has two glass transition points (Abstract), wherein a difference between a lowest glass transition temperature and a highest glass transition temperature of the pressure sensitive adhesive is 30° C or higher (Abstract), wherein a weight proportion of styrene to total polymerization components for the styrene resin is from 60% by weight to 95% by weight (about 73.5%, Paragraph [0209]).  
Addtionally, while Matsumura fails to teach wherein a weight ratio among the two kinds of (meth)acrylates as the polymerization components for the (meth)acrylate resin is from 80:20 to 20:80, Matsumura does teach that the (meth)acrylate resin contains two kinds of (meth)acrylates as the polymerization components (as discussed above); therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the weight ratio between the two kinds of (meth)acrylates would be 99:1 to 1:99.
While the reference does not specifically teach the claimed range of 80:20 to 20:80, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 4, Matsumura teaches wherein a difference in carbon number between alkyl groups of the two kinds of the alkyl (meth)acrylates as the polymerization components for the (meth)acrylate resin is from 1 to 4 (the (meth)acrylates can be butyl acrylate and 2-ethylhexyl acrylate, Paragraph [0036]).
Regarding claim 5, Matsumura teaches wherein the styrene resin further contains a (meth)acrylate as the polymerization component (Paragraphs [0036] and [0209]).
Regarding claim 6, Matsumura teaches wherein the (meth)acrylate which is a polymerization component for the styrene resin is selected from n-butyl acrylate or 2-ethyl hexyl acrylate (Paragraphs [0036] and [0209]).
Regarding claim 7, Matsumura teaches wherein the styrene resin and the (meth)acrylate resin contain the same (meth)acrylate as the polymerization component (the (meth)acrylate components of the (meth)acrylate resin can be butyl acrylate and 2-ethylhexyl acrylate, Paragraphs [0036] and [0209]).
Regarding claim 8, Matsumura teaches wherein the (meth)acrylate resin contains 2-ethyl hexyl acrylate and n-butyl acrylate as the polymerization component (Paragraph [0036]).
Regarding claim 9, Matsumura teaches wherein a content of the styrene resin is larger than a content of the (meth)acrylate resin (Paragraphs [0032]-[0034] and Toner Example 2, Paragraph [0240]; High Tg resin = styrene resin; Low Tg resin = (meth)acrylate resin).
Regarding claim 10, Matsumura teaches further comprising: a sea phase that contains the styrene resin (high Tg resin, Abstract; Paragraph [0019]); and an island phase that contains the (meth)acrylate resin dispersed in the sea phase (low Tg resin, Abstract, Paragraph [0019]).
Regarding claim 12, Matsumura teaches further comprising: a core portion that contains the styrene resin and the (meth)acrylate resin and a shell layer that covers the core portion (Paragraph [0170]).
Regarding claim 13, Matsumura teaches wherein the shell layer contains the styrene resin (high Tg resin, Paragraph [0170]).
Regarding claim 14, Matsumura teaches the same composition as claimed, therefore, a temperature at which the pressure sensitive adhesive particle of Matsumura has a viscosity of 10,000 Pa·s under a pressure of 4 MPa would inherently be 90° C or lower.
Regarding claim 15, Matsumura teaches further comprising: silica particles (Paragraph [0149]; TS720, Paragraph [0231]) or titanium oxide particles as an external additive (Paragraph [0149]).  As evidenced by Suwabe, TS720 has an average primary particle diameter of 1 nm to 300 nm (12 nm, Paragraph [0077]).
Regarding claims 16 and 18, the limitations only further limit the alternative limitation of titanium oxide particles.  Therefore, since the reference discloses the limitation of silica particles having an average primary particle diameter of 1 nm to 300 nm, the limitations of claims 16 and 18 are optional and anticipated by Matsumura.
Regarding claim 17, Matsumura teaches wherein an external addition amount of the silica particles is 1 part by weight to 3 parts by weight with respect to 100 parts by weight of adhesive mother particles included in the pressure sensitive adhesive particle (3 parts by weight, Paragraph [0231], 1.5 parts of silica per 50 parts of adhesive particles).
ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed February 7, 2022 regarding the rejections of record have been carefully considered but are deemed unpersuasive.  
Applicant argues that Matsumura does not specifically disclose a composite particle comprising both a styrene resin and a (meth)acrylate resin, wherein the (meth)acrylate resin includes two kinds of (meth)acrylates and wherein the “weight proportion of the (meth)acrylates to a total polymerization components of the (meth)acrylate resin is 90% by weight or more” as Matsumura’s examples used only one kind of acrylate (n-butyl acrylate) and Matsumura’s dispersion (2) contained 500 parts acrylate and 100 parts styrene, which is only 83% (meth)acrylate.
However, as stated in MPEP 2123 II, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” and as stated in MPEP 2123 I, “A reference may be relied upon for all that it would have reasonable suggested to one having ordinary skill in the art”.  As discussed above, Matsumura discloses a composite particle comprising both a styrene resin (high Tg resin, Abstract; Paragraphs [0036] and [0209]); and a (meth)acrylate resin (low Tg resin, Abstract; Paragraph [0036]), wherein the (meth)acrylate resin contains two kinds of (meth)acrylates as a polymerization component (Paragraph [0036]), wherein a weight proportion of the (meth)acrylates to a total polymerization components of the (meth)acrylate resin is 90% by weight or more (can contain just the two (meth)acrylates, Paragraph [0036]).  The presence of examples does not negate the teachings of the rest of the disclosure.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that all of Shimojo’s working examples contain styrene as a major component; thus, none of Shimojo’s examples contain a (meth)acrylate as a major component and further, none of Shimojo’s examples disclose where the (meth)acrylate resin has two kinds of (meth)acrylates.  Applicant argues that as such, a person of ordinary skill in the art would never have arrived at the claimed composite particle from the teachings of Shimojo.
	However, as stated in MPEP 2123 II, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” and as stated in MPEP 2123 I, “A reference may be relied upon for all that it would have reasonable suggested to one having ordinary skill in the art”.  As discussed above, Shimojo discloses a composite particle comprising both a styrene resin (higher Tg resin, matrix resin, Abstract; Col. 40, lines 50-56); and a (meth)acrylate resin (lower Tg resin, domain resin, Abstract), wherein the (meth)acrylate resin contains two kinds of (meth)acrylates as a polymerization component (Col. 12, lines 15-18; 33-41; and 51-60), wherein a weight proportion of the (meth)acrylates to a total polymerization components of the (meth)acrylate resin is 90% by weight or more (can contain just the two (meth)acrylates, Col. 12, lines 15-18; 33-41; and 51-60).  The presence of examples does not negate the teachings of the rest of the disclosure.  As such, Applicant’s arguments are deemed unpersuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
May 7, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788